NUMBER 13-16-00165-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

            IN RE STATE OF TEXAS EX REL. MARK SKURKA
        DISTRICT ATTORNEY FOR THE 105TH JUDICIAL DISTRICT


                           On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION
               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam1
        The State of Texas, ex rel. Mark Skurka, the District Attorney for the 105th Judicial

District Court of Nueces County, Texas, filed a petition for writ of mandamus contending

that the trial court abused its discretion by rendering a discovery order that requires the

State to “obtain information and items that it does not already possess” and to provide




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); Id.
R. 47.4 (distinguishing opinions and memorandum opinions).
this data to the real party in interest, Luis Gonzalez. 2 The State has now filed a motion

to dismiss this original proceeding as moot because Gonzalez has entered into a plea

bargain agreement with the State, which was approved by the trial court, and the

underlying charges against Gonzalez have been dropped.

        The Court, having examined and fully considered the motion to dismiss, is of the

opinion that this original proceeding has been rendered moot. See Jack v. State, 149

S.W.3d 119 n.10 (Tex. Crim. App. 2004) (“A case becomes moot on appeal when the

judgment of the appellate court can no longer have an effect on an existing controversy

or cannot affect the rights of the parties.”); Chacon v. State, 745 S.W.2d 377 (Tex. Crim.

App. 1988) (noting that “generally a cause, issue or proposition is or becomes moot when

it does not, or ceases to, rest on any existing fact or right”). Accordingly, we LIFT the

stay previously imposed in this cause, GRANT the motion to dismiss, and DISMISS this

original proceeding as moot.




                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of July, 2016.




         2 This original proceeding arises from State v. Gonzalez, cause number 15-CR-1586-E in the 148th

District Court of Nueces County, Texas, the Honorable Guy Williams presiding. See TEX. R. APP. P. 52.2.

                                                   2